      Case 4:19-cv-04114 Document 1 Filed on 10/21/19 in TXSD Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

JOSE FLORES, JEAN ROMERO-                       §
RODRIGUEZ, and BRANDON                          §
VILLAREAL, Individually and On Behalf           §       CIVIL ACTION NO. ____________
of All Others Similarly Situated,               §
        Plaintiffs,                             §
                                                §
vs.                                             §
                                                §
FS BLINDS, LLC,                                 §       JURY TRIAL DEMANDED
      Defendant.                                §

                                   PLAINTIFFS’ COMPLAINT

        Plaintiffs Jose Flores, Jean Romero-Rodriguez, and Brandon Villareal, individually and on

behalf of all others similarly situated (and collectively referred to as “the Lead Plaintiffs”), now file

this Complaint against Defendant FS Blinds, LLC, complaining of its violations of the Fair Labor

Standards Act. In support, the Lead Plaintiffs state as follows.

                                               PARTIES

        1.      Plaintiff Jose Flores (hereafter “Flores”) is a natural person who resides in Cypress,

Texas. His consent to participate in this collective action is attached to this Complaint as Exhibit A.

        2.      Plaintiff Jean Romero-Rodriguez (“Romero-Rodriguez”) is a natural person who

resides in Katy, Texas. His consent to participate in this collective action is attached to this

Complaint as Exhibit B.

        3.      Plaintiff Brandon Villarreal (“Villareal”) is a natural person who resides in Conroe,

Texas. His consent to participate in this collective action is attached to this Complaint as Exhibit C.

        4.      Defendant FS Blinds, LLC is a Texas Limited Liability Company with its principal

office in Farmers Branch, Texas. It may be served with the summons and complaint by delivering
      Case 4:19-cv-04114 Document 1 Filed on 10/21/19 in TXSD Page 2 of 15




the same to its registered agent for service of process, Barry W. James, 721 East Texas Avenue,

Baytown, TX, 77520, wherever else he may be found, or as may otherwise be permitted under the

Federal Rules of Civil Procedure.

                                     JURISDICTION AND VENUE

        5.       The Court has federal question jurisdiction over the subject matter of The Lead

Plaintiffs’ claims pursuant to 28 U.S.C. § 1331 because they arise under the Fair Labor Standards

Act (FLSA), 29 U.S.C. § 201, et seq.

        6.       The Court has general personal jurisdiction over Defendant because it is a Texas

business that regularly transacts business within the state of Texas.

        7.       Venue is proper in the Southern District of Texas pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events or omissions giving rise to this suit occurred within this

judicial district.

                                               FACTS

        8.       Defendant FS Blinds is a Texas-based company that is part of a larger family of

companies that markets itself as FS Builder Resources.

        9.       Defendant is a provider of blinds, which it primarily sells to large homebuilders.

These customers are constructing homes for sale in large communities, and therefore have a

substantial need for the installation of blinds in the houses being constructed for their own

customers.

        10.      Defendant provides these services throughout the greater Houston metropolitan area,

as well as in and around Dallas, Austin, and San Antonio, Texas, as well as Baton Rouge, Louisiana.

        11.      FS Blinds has at all relevant times been subject to regulation by the Fair Labor

Standards Act. This is because it has annual dollar volume of business of at least $500,000, had at
      Case 4:19-cv-04114 Document 1 Filed on 10/21/19 in TXSD Page 3 of 15




least two employees, and those employees were engaged in commerce in the form of installing

blinds and using other goods or materials that themselves had been moved in or produced for

commerce.

       12.     The Lead Plaintiffs are or were installers who work or have worked for the Defendant

in and around the greater Houston area.

       13.     Flores, for example, is a former employee of FS Blinds who worked for Defendant

for approximately 1 ½ years. Romero-Rodriguez is a current employee who has worked for

Defendant for approximately eight months. Villarreal is a former employee of Defendant; he was

employed for approximately one year.

       14.     Defendant does not pay its installers a salary or hourly rate for their work. Instead,

the Defendant pays them on a piece-work basis, meaning that they receive small amounts for each

discrete task that they perform. For example, they receive $4 per blind they install, and lesser

amounts for performing repairs or measuring spaces for future installation of blinds.

       15.     Defendant has chosen to deliberately misclassify its installers as “independent

contractors”, even though the installers display the hallmarks of employment as opposed to being

independent contractors genuinely in business for themselves. In doing so, Defendant has failed to

abide by its obligation to withhold income, Social Security, and Medicare taxes, and has likewise

avoided its own obligation to pay Social Security and Medicare taxes on behalf of its workers.

       16.     The Lead Plaintiffs and other similarly-situated installers are not independent

contractors. They are in no sense in business for themselves. They are economically dependent on

the work the Defendant provides to them. The Defendant controls both the amount of work its

installers have and what assignments they are to perform. When installers decline assignments when

given, or refuse to do work on a day off at Defendant’s request, then the Defendant retaliates against
      Case 4:19-cv-04114 Document 1 Filed on 10/21/19 in TXSD Page 4 of 15




them by limiting the amount of work assigned the next day. Nor do the installers have any real

opportunity for profit or loss. They make no investment in facilities of any kind. And they have

fairly permanent relations with FS Blinds, especially inasmuch as their relationship with Defendant

represents their full-time job. They do not operate independent installation businesses on the side, or

have stables of customers who call them when they needed to buy blinds or have them installed. Nor

are they in the business selling or installing blinds. Rather, they spend (or spent) their very long

workdays doing work for the Defendant. In no sense as a matter of economic reality were the Lead

Plaintiffs or their fellow installers in business for themselves.

        17.     A typical day for Flores, Romero-Rodriguez, and Villareal involved first going to the

Defendant’s offices in Pearland, Texas. That is where they would be given their assignments for the

day. They would then pull from the Defendant’s facility the materials that the Defendant’s

customers had ordered, load their vehicles, and begin their day traveling from worksite to worksite

installing blinds, measuring spaces for the future installation of blinds, or returning to prior jobsites

to make repairs on installations that they or their fellow installers had previously done.

        18.     The Defendant did not maintain any records of the Lead Plaintiffs’ actual work hours.

        19.     The Lead Plaintiffs typically worked around 14 hours a day, five days per week.

Sometimes they worked more and sometimes less.

        20.     At all relevant times, the Lead Plaintiffs and their fellow installers were non-exempt

employees as that term is understood under the Fair Labor Standards Act. This means that they were

entitled to overtime compensation for all hours worked in excess of 40 hours per week.

        21.     For example, for the week of September 22, 2019, Flores received a grand total of

$1,321.00. Based on his typical 70 hour workweek, that would be a regular rate (for that week) of

$18.87. For the 30 hours of overtime he estimates that he worked, Flores was entitled to an
      Case 4:19-cv-04114 Document 1 Filed on 10/21/19 in TXSD Page 5 of 15




additional $283.05 (i.e., 30 hours times the half-time overtime premium of $9.435/hour). Including

the liquidated damages that are mandatory under the Fair Labor Standards Act, for that one week

alone the defendant owes Flores $566.10 in unpaid wages and penalty damages.

          22.   Throughout the Lead Plaintiffs’ employment, moreover, Defendant regularly made

illegal deductions from their pay in order to cover the costs of materials that were used for the

Defendant’s benefit. This included things like charging the Lead Plaintiffs for screws, back-

charging them for repairs on prior installations (sometimes even dunning them for another installer’s

mistakes, and charging them a multiple over what it had paid for the installation in the first place), or

failing to reimburse the Lead Plaintiffs for the mileage and other expenses associated with their

personal vehicles. In doing so, Defendant took illegal kickbacks in violation of the FLSA’s

requirement that wages be paid finally and unconditionally, or “free and clear”. See 29 C.F.R. §

531.35.

        23.     Plaintiffs and their fellow installers were all non-exempt employees as that term is

defined by the Fair Labor Standards Act.

        24.     FS Blinds was at all relevant times the Lead Plaintiffs’ employer, as that term is

defined by the Fair Labor Standards Act.

        25.     As non-exempt employees, each of the Lead Plaintiffs were entitled to receive

overtime pay for hours worked in excess of forty hours per week but the Defendant failed to pay

them such overtime wages.

                                COLLECTIVE ACTION ALLEGATIONS

          26.   The Lead Plaintiffs bring this complaint as a collective action pursuant to 29 U.S.C. §

216(b). In doing so, they seek to represent a class of persons (“Class Members”) who – within the

past three years and to the present time – were, are, or hereafter will be engaged by Defendant as
      Case 4:19-cv-04114 Document 1 Filed on 10/21/19 in TXSD Page 6 of 15




installers or other workers assigned to perform services for its customers and who were not paid

overtime compensation for hours worked in excess of forty hours per workweek. This definition is

articulated without regard to whether the defendant classified such worker as a “independent

contractor” or “employee”.

        27.     Per 29 U.S.C. § 216(b), this action may be brought as an “opt-in” collective action for

the claims asserted by Plaintiff because Plaintiffs’ claims are similar to – if not identical – to the

claims possessed by other Class Members.

        28.     The Lead Plaintiffs have actual knowledge that Class Members who worked for the

Defendant, like them, were not paid overtime to which they were due.

        29.     The Lead Plaintiffs are similarly situated to the Class Members, and they all have

been subjected to a common practice, policy, or plan of failing or refusing to pay overtime premium

pay, in clear violation of the FLSA.

        30.     Indeed, on the website of FS Builders the company touts the commonality of FS

Blinds’ services, indicating that it maintains inventory and fabrication equipment within each

location it serves, and that each home “is field measured by an experienced professional to ensure a

perfect fit.” Those professionals include (or included) both the Lead Plaintiffs and the Class

Members.

        31.     The names, addresses and other contact information for the Class Members are

discoverable from the Defendants. To the extent required by law and authorized by the Court, notice

will be provided to these individuals via mail and/or using techniques and a form of notice similar to

those customarily used in representative actions like this one. If Class Members come forward even

before the Court certifies this case for collective action handling, consents to participate will be filed

with the Court.
      Case 4:19-cv-04114 Document 1 Filed on 10/21/19 in TXSD Page 7 of 15




         32.    Although the exact amount of damages may vary among the Class Members,

damages can be calculated, summed, and allocated based on a common mathematical formula.

         33.    The claims of the Lead Plaintiffs and the Class Members arise from a common

nucleus of operative facts, namely the continued and willful failure of Defendants to comply with

their obligations to compensate their employees as required by the FLSA.

         34.    As such, the Lead Plaintiffs propose a class of similarly situated Class Members

defined as follows:

         All current and former installers or other workers, whether labeled as a
         “contractor” or “employee” who were, are, or hereafter will be engaged by the
         Defendant during the three years preceding the issuance of Notice authorized by
         the Court to perform services for its customers and who were not paid overtime
         compensation for hours worked in excess of forty hours per workweek.

                            FIRST CAUSE OF ACTION: VIOLATION OF
                       29 U.S.C. § 207 (LEAD PLAINTIFFS AND THE CLASS)

         35.    Romero-Rodriguez is currently employed by Defendant. Flore and Villareal were

each formerly employed by Defendant.

         36.    At all times relevant to this Complaint, FS Blinds was the “employer” of the Lead

Plaintiffs and the Class Members.

         37.    Defendants violated the FLSA by failing to pay the Lead Plaintiffs and the Class

Members overtime based on the formula set forth in the statute.

         38.    For all time worked in excess of forty hours in each individual workweek, Plaintiffs

and the Class Members were entitled to be paid one and one-half times their regular rates. 29 U.S.C.

§ 207.

         39.    The Defendant has therefore violated the FLSA by failing to pay the Lead Plaintiffs

and the Class Members in a manner consistent with the FLSA’s requirements.
      Case 4:19-cv-04114 Document 1 Filed on 10/21/19 in TXSD Page 8 of 15




       40.     No exemption provided in the FLSA or recognized by the Courts authorized the

Defendant to fail to pay overtime to Plaintiffs or other members of the Class.

       41.     Defendant’s failure to pay overtime to the Lead Plaintiffs and the Class Members was

willful within the meaning of 29 U.S.C. § 255(a).

       42.     The Lead Plaintiffs and the Class Members are entitled to recover all unpaid wages

that they are owed pursuant to the FLSA. This includes recovering such sums that with withheld

from their paychecks or that the Defendant otherwise failed to reimburse them for in violation of the

FLSA’s anti-kickback requirement.

       43.     In addition to recovering their unpaid wages, the Lead Plaintiffs and the Class

Members are entitled to recover an additional amount equal to their unpaid wages as liquidated

damages pursuant to 29 U.S.C. § 216(b).

                                        ATTORNEY’S FEES

       44.     The Lead Plaintiffs and the Class Members are entitled to recover reasonable and

necessary attorney’s fees and costs as required by 29 U.S.C. § 216(b).

                                          JURY DEMAND

       45.     Plaintiffs hereby demand a trial by jury.

                                    PRAYER FOR RELIEF

       THEREFORE, the Lead Plaintiffs hereby request that the Court certify this matter as an opt-

in Collective Action pursuant to the Fair Labor Standards Act and, moreover, that the Court enter

judgment in favor of them and the Class Members awarding:

       (a)     All unpaid wages owed under the Fair Labor Standards Act;
       (b)     Liquidated damages in an amount equal to all unpaid wages owed under the Fair
               Labor Standards Act;
       (c)     Reasonable and necessary attorneys’ fees, costs, and expenses of this action as
               provided by the Fair Labor Standards Act;
Case 4:19-cv-04114 Document 1 Filed on 10/21/19 in TXSD Page 9 of 15




 (d)   A finding that Defendants’ violations of the Fair Labor Standards Act were willful;
 (e)   pre- and post-judgment interest; and
 (f)   All such other and further relief to which Plaintiffs and the Class Members may be
       entitled.


                                     Respectfully submitted,

                                     DOW GOLUB REMELS & GILBREATH, PLLC

                                      /s/ Andrew S. Golub
                                     Andrew S. Golub
                                     asgolub@dowgolub.com
                                     S.D. Tex. No. 13812
                                     Texas Bar No. 08114950
                                     2700 Post Oak Blvd., Suite 1750
                                     Houston, Texas 77056
                                     Telephone: (713) 526-3700
                                     Facsimile: (713) 526-3750
                                     ATTORNEYS FOR PLAINTIFFS
Case 4:19-cv-04114 Document 1 Filed on 10/21/19 in TXSD Page 10 of 15




                         EXHIBIT A
Case 4:19-cv-04114 Document 1 Filed on 10/21/19 in TXSD Page 11 of 15
Case 4:19-cv-04114 Document 1 Filed on 10/21/19 in TXSD Page 12 of 15




                         EXHIBIT B
Case 4:19-cv-04114 Document 1 Filed on 10/21/19 in TXSD Page 13 of 15
Case 4:19-cv-04114 Document 1 Filed on 10/21/19 in TXSD Page 14 of 15




                         EXHIBIT C
Case 4:19-cv-04114 Document 1 Filed on 10/21/19 in TXSD Page 15 of 15
